 


114 HR 2107 IH: To amend title XIX of the Social Security Act to clarify the treatment of certain Medicaid enrollment brokers.
U.S. House of Representatives
2015-04-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS
1st Session
H. R. 2107 
IN THE HOUSE OF REPRESENTATIVES 
 
April 29, 2015 
Mr. Guthrie (for himself and Mr. Schrader) introduced the following bill; which was referred to the Committee on Energy and Commerce
 
A BILL 
To amend title XIX of the Social Security Act to clarify the treatment of certain Medicaid enrollment brokers. 
 
 
1.Treatment of certain Medicaid brokersSection 1903(b)(4) of the Social Security Act (42 U.S.C. 1396b(b)(4)) is amended— (1)in the matter before subparagraph (A), by inserting after respect to the broker the following: (or, in the case of subparagraph (A) or subparagraph (B)(i), if the Secretary finds that the broker has established and maintains policies and procedures to ensure the independence of its enrollment activities from the interests of any managed care entity or provider); and
(2)in subparagraph (B)— (A)by inserting (i) after either; and
(B)by inserting (ii) after health care provider or.  